﻿It gives me great pleasure to congratulate Ambassador Garba of Nigeria most warmly on his election as President of the General Assembly. Nigeria is a country
with which the Sudan enjoys warm, close and friendly relations. We are sure that he will guide the work of the Assembly in a successful manner and with fruitful results.
I also express the deep gratitude of my delegation to his predecessor, Mr. Dante Caputo, for the great ability with which he carried out his stewardship of the forty-third session.
We would also like to renew our thanks and gratitude to Mr. Javier Perez de Cuellar, the Secretary-General of the United Nations, for the invaluable efforts which he has exerted in order to strengthen international peace and security.
The Assembly is, I am sure, well aware of the latest political developments in Sudan. These developments aim at rectifying the situation in our country on the bases accepted by our people. These are: the principles of good-neighbourliness; the peaceful settlement of disputes; the promotion of mutual co-operation at regional and international levels; the deepening of the principles of non-alignment; respect for international instruments; and the peaceful solution of problems that confront our country. In this connection it must be noted that current initiatives and efforts aimed at solving the problems of the Horn of Africa by peaceful means receive the full support of my Government. We hope that these initiatives will bring about stability and complementary security in the region within the framework of respect for the sovereignty and territorial integrity of all States in the region.
The guest for peace in the Sudan has been and still is one of the main priorities of my Government. Peace, in our view, should be achieved through direct negotiations and dialogue. These have already commenced and we hope they will be pursued until lasting peace, national unity and stability prevail in our country. The Sudan is still faced with enormously complex economic and social problems. The Assembly at its forty-third session dealt with some aspects of these problems in adopting a resolution on emergency economic assistance to Sudan following the rains and flood disasters. The Assembly also adopted a resolution on special assistance for the problem of displaced persons. And in the past year the international community accorded priority to the largest humanitarian relief operation in the region when the Secretary-General of the United Nations launched Operation Life-line in the Sudan to save thousands of people in the southern regions from starvation and death.
While Sudan is grateful to the Secretary-General and the international community for providing this highly appreciated assistance in our ordeal, we look forward to continued efforts by the international community to implement the resolutions adopted by the Assembly at its forty-third session which called for the rehabilitation and reconstruction of the infrastructure destroyed during the rains and flood disasters. This is in accordance with the commitments that were undertaken last November. International assistance should also be extended to the displaced southern Sudanese in the Eastern and Western Sudan when primary factors of production are available, so as to enable them to be self-sufficient. It is also our view that assistance in the medical and health fields should be continued.
In talking about the great success scored by Operation Life-Line Sudan, particularly in protecting the citizens in that part of the homeland from a devastating famine during this autumn, we should not forget the strenuous efforts exerted and the pioneering role assumed by Mr. James P. Grant, Executive Director of the United Nations Children's Fund (UNICEF), who led the operation in his capacity as the Secretary-General's Special Representative, and "his colleagues. Indeed, Operation Life-Line Sudan would not have succeeded had it not been for the positive response and support that Sudan received from donor States and various voluntary organizations, in particular from the United States of America, the European Economic Community and the International Committee of the Red Cross.
My Government fully understands the human dimension of Operation Life-Line Sudan and is firmly committed to the need for the continuation of the international effort to realize the objectives spelled oat in the Khartoum Plan of Action. It is for this reason that my delegation will submit, at the current session of this Assembly, a draft resolution calling on the international community to demonstrate its solidarity win and support for Operation Life-Line Sudan in its upcoming phase devoted to rehabilitation projects.
The last few years have witnessed a renewed interest in peaceful accommodation by the two super-Powers and the relaxation of tension in international relations. The intention of the various parties to resolve conflict in international relations through peaceful negotiations has been confirmed. This favourable international climate enabled the United Nations to play its predictable role with efficacy and considerable success. The United Nations has made valuable and constructive contributions in this regard. Vet more is expected from the United Nations by way of the realization and strengthening of international peace and security.
These new beginnings have evolved to create an international climate that is favourable to stability and requires increased mobilization for its consolidation. Sudan therefore welcomes the progress achieved in the area of disarmament and the concrete proposals made to reduce armaments. Sudan also welcomes the constructive proposals recently announced by the two super-Powers on chemical and medium-range weapons.
The beginning of this month witnessed the convening of the Ninth Summit of the Non-Aligned Countries during which the Heads of State and Government adopted important decisions aimed at consolidating peace and boosting the prosperity of mankind. In welcoming all these efforts we hope they will evolve into concrete achievements that will realize the basic aspiration of the international community to avert the dangers of armament and war. This new rapprochement and political, cultural and economic co-operation between countries and groups with different political systems will give impetus to the consolidation of international peace and security - all the more so when it becomes evident that the mutual interests that bind people and countries are stronger than the political and ideological differences or disputes over narrow interests. These positive trends are ushering in a new era for mankind and we trust that all will duly contribute to it.
Since the General Assembly met last year in its historic session at Geneva and the international community's recognition of the right of the Palestinian people to establish an independent State on its own soil, the Palestinian people, under the leadership of its sole, legitimate representative, the Palestine Liberation Organization (PLO), and by the Group of Arab States has demonstrated its acceptance of the international community's decisions as all the United Nations resolutions with a view to paving the way to a just and comprehensive settlement in the Middle East.
For its part, Israel continues to challenge the international community and flout United Nations resolutions. This makes Israel the main party responsible for the deterioration of the situation and the escalation of the conflict. As a result of this obdurate Israeli attitude, the Palestinian problem, unlike other problems in other tension areas, has not shown any progress towards a just and comprehensive settlement that preserves the rights of all parties.
What Israel purports to present as an election plan is no more than a plan to consecrate its occupation that daily escalates its bloody and oppressive practices against the Palestinian people. Elections are based on the idea of free will, but what free will is there for a people denied the right to self-determination?
The intifadah of the Palestinian people in occupied Palestine is the glowing culmination of a long, valiant and courageous struggle. The will of the Palestinian people will not be sapped by Israeli occupation. The intifadah proves that the denial of the legitimate rights of the Palestinian people will lead only to deadlock. The international community has no option but to strive in an effective way to force Israel to comply with its rule and implement United Nations resolutions regarding Palestine and Israel's withdrawal from Palestinian land and all occupied Arab territories.
My country continues to follow with grave concern the bloody events to which the sisterly people of Lebanon are subjected. However, the recent success of the Arab Tripartite Committee to convene the Lebanese House of Representatives and the meeting of the Security Committee give us cause for optimism regarding prospects of an agreement that will bring about peace and security in Lebanon.
The present situation in southern Africa is of grave concern to us. The Brazzaville Protocol and the New York Agreements of last year sparked hopes for a full implementation of Security Council resolution 435 (1978) and the United Nations plan for the independence of Namibia. But the Pretoria regime is manipulating the implementation of the independence plan and persistently violates its text and spirit in an attempt to weaken the political position of the South West Africa People's Organization (SWAPO) and ensure its own future hegemony over, and colonial rule of, Namibia even after completion of the plan.
South Africa has not dismantled neither Koevoet nor the South West Africa Territorial Force, which are still actively terrorizing the people of Namibia by every means. Those terrorist strike forces are a real and very serious threat to the security and safety of the leaders and members of SWAPO and to their legitimate political activity.
Some of the repressive and discriminatory laws are still in force, for instance the AG-8. Some political prisoners are still behind bars and amnesty is restricted to Namibians in exile and does not include Namibians inside their country, which leaves them exposed to threat and terror by the State.
With the elections in sight next November, South Africa is already manipulating the process to rig the elections. The Voters Registration Act, exclusively set up by the Pretoria regime, allowed the moving of thousands of white South Africans into Namibia and registering them there for the elections. South African military and police staff and civil servants of the colonial rule stationed in Namibia can also register and vote. South Africa's Administrator General has introduced two pieces of legislation that are a flagrant and grave violation of the principles of free and fair elections. The draft on elections does not provide for the secret vote and has loopholes that allow rigging in vote counting.
The draft on the Constituent Assembly effectively denies the people of Namibia its right to self-determination as it installs the Administrator General as president of the Assembly with veto power.
The international community is now required, more than ever before, to monitor closely the independence plan for Namibia. We call on the Security Council to fully assume its responsibilities as stated in its resolutions 435 (1978) and 640 (1989). Enough funds and facilities must be made available to the United Nations Transition Assistance Group (UNTAG) to enable it to fulfil its assigned duties. The massive popular reception that SWAPO leader Sam Nujoma received at home this week proves beyond doubt the full support of the people of Namibia for SWAPO. This support will certainly be reflected in the results of the forthcoming elections, if the international community guarantees that they are truly free and fair.
The situation in South Africa remains the same, despite political changes there. Apartheid is still in place. The Pretoria Government is still most aggressively repressing the resistance of the people of South Africa to this notorious system and refusing to heed the universal demand of the international community that it release the militant leader Nelson Mandela and his comrades. Condemnation is not enough. Nominal support of the struggle of the people of South Africa is not enough. The international community is required to confront the racist regime and strictly implement its boycott in order to completely isolate it and enable the people of South Africa, under the leadership of its legitimate representatives, the African National Congress of South Africa (ANC) and the Pan Africanist Congress (PAQ , to gain its legitimate rights.
The international community has witnessed with great appreciation the efforts of the United Nations and its Secretary-General which have resulted in the establishment of a cease-fire in the long, bitter and destructive war between Iraq and Iran. Although this achievement created hopes and optimism, we observe with concern the lack of progress in the negotiations between the two parties to the conflict. We call upon the two countries to confirm their peaceful intentions and respond positively to the efforts of the international community represented by the United Nations, and to work constructively to resolve the complications of the war and settle the conflict comprehensively and conclusively by peaceful means within the framework, and through full implementation, of Security Council resolution 598 (1987). This settlement, we believe, is an essential precondition for repairing the ravages of war and mobilizing both countries' potential for reconstruction and the national welfare.
The Geneva accords reached in 1987 between the parties to the Afghan question and the subsequent withdrawal of Soviet troops from that country raised hopes that national reconciliation in Afghanistan was imminent, but it has not materialized so far. We call upon all the Afghan parties concerned to contribute constructively to reaching national reconciliation and unity without which neither security, stability nor reconstruction can be achieved. We carefully observe the recent developments in Cambodia and call upon all parties to work sincerely to achieve the goals that will realize the aspirations of the people of Cambodia for independence, sovereignty and national unity. We hope to see the Korean people move towards achieving their aspiration to reunify their homeland through peaceful means, free from foreign interference.
We hope that the initiatives for reconciliation and the elimination of tension in Central and South America will lead to general and comprehensive security and peace and thus contribute to the stability and development of the region. This prompts us to speak of the dangers to which Colombia is exposed because of its war against the mafias of illicit traffic in drugs. We hope the international community will support the Government of Colombia in its attempt to root out drug trafficking, which is a threat to security and stability in the region.
The international scene has witnessed rapprochement between the two super-Powers, and peace has been achieved in many places in the world, but this is not reflected in the fields of international economic co-operation. We hope that the monies released by arms reduction will be put into programmes of economic and social development in the developing countries within the framework of international economic co-operation.
The priority in this direction is to set up a just international economic and monetary system that will help these countries to overcome backwardness, poverty and stagnation. This cannot be done unless the international community fully assumes its responsibilities and seriously exercises political determination in addressing problems of growth and development in the developing countries. Foreign debt is the primary obstacle to any effort to promote economic growth. The Sudan recognizes the encouraging initiatives of some creditor countries and dreams that efforts in this sphere are not enough; they must be supplemented by effective steps to accelerate financial flows into the developing countries to support their national developmental efforts and expand their economic capacity. These steps are necessary to enable those countries to embark on the course of repaying their debts and to activate broader, more comprehensive co-operation to the benefit of both debtors and creditors.
The conception of economic and technical co-operation has become an integral part of the general political awareness in the developing countries. The changing scene of the international economy offers opportunities for co-operation that must be utilized through a forthright dialogue between the rich and the poor countries to the benefit of both. Efforts must be made to control the net flow of resources from the developing countries to the developed countries and the multilateral financial institutions, thus depriving the developing countries of vitally needed resources. The progressive drop in the international prices of primary commodities is of grave concern to the developing countries, and we hope that the establishment, last June, of the Common Fund for Commodities will contribute to improving the present state of trade in primary commodities. We welcome the global system of trade preferences and consider it a necessity to strengthen its mechanism in favour of the developing countries, particularly considering the current trend of protectionism.
Having passed through the "lost eighties", the developing countries view with hope and optimism the nineties, the fourth decade of the International Development Strategy, when the lessons of the past will indeed help in setting new concepts of international economic solidarity. We look forward to the forthcoming special session of the General Assembly devoted to international economic co-operation, especially in developing countries, and to the second United Nations Conference on the Least Developed Countries, to be held in Paris. We consider them important steps towards establishing the solidarity of rich and poor countries for development, elimination of poverty and consolidation of the basis for self-reliance.
We should like to draw attention to the dangerous situation resulting from environmental deterioration, particularly desertification, drought, ecological imbalance, climatic changes and the depletion of the ozone layer. We also draw attention to the dangers of exporting nuclear and industrial waste and dumping them in the developing countries. We call upon the whole international community to bear jointly the common responsibility to control environmental deterioration and share its burden, while noting the necessity of achieving sustained and ecologically safe development. The many important and urgent matters on the agenda of this session of the General Assembly and the favourable international climate offer a great opportunity for the international community to confirm its sincere commitment to the Charter of the United Nations. This will promote the efficiency of the Organization and is a guarantee of the establishment of international peace and security and the enhancement of international co-operation in all other fields.
Finally, we hope that this session will achieve fruitful results which will make it a landmark in the annals of our collective effort.
